Citation Nr: 1747095	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of that hearing is of record.

In a September 2011 remand, the Board remanded the case for further development.  The Veteran's claim returned before the Board in September 2015.  At that time, the Board denied his claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In May 2017, the Court of Veteran's Appeals (Court) granted a Joint Motion for Remand (JMR), vacated the Board's denial of service connection for an acquired psychiatric disorder, including PTSD, and remanded the issue back to the Board for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision and will help ensure that the claim is afforded every consideration.



The Veteran asserts that he has PTSD as the result of a traumatic event that took place during his active service.  Specifically, he asserts that while he was stationed in the Republic of Panama, that his unit received the assignment to clear trees and other foliage in order to create a helicopter landing site.  While a fellow service member was ramming palm trees with a personnel carrier, he was killed by the top of a palm tree that fell into the driver's hatch.  The Veteran asserts that the tree top struck this serviceman in the back of the head making his eyes pop out, and that it appeared that he was looking directly at the Veteran.  A buddy statement dated September 2, 2014 concerning this event has been included within the Veteran's record.  On remand, the RO should attempt to verify the aforementioned stressor, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process, including contacting the Joint Services Records Research Center (JSRRC) and any other appropriate facility, to attempt to verify the claimed stressor.

In accordance with the JMR, the Veteran should also be scheduled for a VA psychiatric examination, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Gainesville VA treatment facility, dated from May 2016 forward; and from the Tampa and Bay Pines VA treatment facilities, dated from January 2015 forward.  A specific request should be made for records related to a hospitalization at Bay Pines for treatment of a psychiatric disorder in July 2015.

2.  Undertake any necessary stressor verification development, to include requesting more detailed information from the Veteran as to the dates, locations, and names concerning the incident in Panama when a fellow service member was killed when the top of a tree fell on him.   Following such clarification/response from the Veteran, further steps should be taken to verify the stressor incident including contacting JSRRC, as appropriate.

3. After the above development has been completed, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must provide an opinion as to whether the Veteran meets the criteria found in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, for any current psychiatric disorder, to include PTSD; and if so, the examiner must provide an opinion as to the diagnosis, date of onset, and etiology of any such disorder found to be present.  The examiner must specifically provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any such psychiatric disorder, to include PTSD, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, the examiner should address whether the evidence of record supports a diagnosis of PTSD during any portion of the appeal period (i.e., since August 2007), to include addressing the evidence within the record reflecting diagnoses of PTSD.



Additionally, in providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the evidence of record showing that the Veteran reported experiencing depression, nervous trouble, and trouble sleeping during his active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

